Citation Nr: 1138060	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, in which the RO denied service connection for an acquired psychiatric disorder.  

In October 2007, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In October 2008 and January 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development. 

The Board notes that the Veteran was previously represented by the American Legion, as reflected in an August 2007 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In October 2007, he filed another VA Form 21-22 appointing Disabled American Veterans (DAV) as his representative.  The Board recognizes the change in representation.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current psychiatric disorder had its onset during service or was aggravated during service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111. 

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131   (2003).  In considering the effect of section 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96   (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153 ).  The cited statute provides that aggravation by service is presumed where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease. 

During the October 2007 Board hearing, and throughout the record, the Veteran has stated that he was treated for depression prior to service in 1991.  He said that he was hospitalized for 2 months when he was 17 years old and received some subsequent counseling and medication for a period of time.  His service treatment records reflect that prior to enlistment, the Veteran was referred for a psychiatric evaluation in November 1995.  The November 1995 Report of Medical Examination reflects that the Veteran had no psychiatric disorder as diagnosed by a psychiatric social worker.  It was noted that the evaluation was done secondary to the Veteran's history of counseling.  On the corresponding Report of Medical History, the Veteran noted that he had a history of depression or excessive worry.  It was noted that he had been hospitalized for depression and that he had 10 sessions with a psychologist.  No follow up was recommended.  

A June 1997 note reflects that the Veteran complained of emotional problems and stress associated with an upcoming inspection.  The assessment was adjustment disorder and a question was made as to depression/stress.  A July 1997 mental health evaluation reflects that the Veteran reported having difficulties starting after bootcamp to the point where he felt he may lose control and had recurrent thoughts of harming other people.  In the most recent incident, he said that a senior officer ordered him to have his room ready for inspection by a certain time, at which point the Veteran said that he blacked out and had no control over his anger.  A past history of depression was noted.  The psychologist diagnosed adjustment disorder with depressed mood on Axis I and schizoid personality disorder on Axis II.  An August 1998 health record from the same psychologist notes that the Veteran reported doing okay over the previous year, but still had periods when he felt down and unhappy, although less frequently.  It was noted that he continued to remain isolated and tended to stay to himself.  The psychologist diagnosed the Veteran with depressive disorder, by history, in partial remission, on Axis I, and schizoid personality disorder on Axis II.  

A December 1999 Report of Medical Examination prior to discharge reflects that the Veteran's psychiatric evaluation was normal.  On the corresponding Report of Medical History, the Veteran noted that he had a history of depression or excessive worry.  It was noted that the Veteran had been hospitalized for depression in 1991 and that the condition existed prior to enlistment (EPTE) and was not considered disabling (NCD).  It was also noted that the Veteran did not have any symptoms and did not take any medication.  The Veteran's military personnel records reflect at that at the time of discharge in January 2000, it was noted that the Veteran was qualified and recommended for promotion and reenlistment.  It was also noted that he was an excellent Marine and noncommissioned officer (NCO) and would perform well in any future assignment with his military occupational specialty (MOS) or special duty assignment.

Private medical records reflect that the Veteran was treated for anxiety and panic attacks in 2005.  Dr. T. Hudson diagnosed the Veteran with panic disorder with agoraphobia (see records dated from May through November 2005).   In August 2005, Dr. L. Plemmos diagnosed the Veteran with social anxiety disorder and anxiety disorder, not otherwise specified (NOS) on Axis I.  In October 2005, Dr. Deacon diagnosed the Veteran with social phobia, obsessive compulsive disorder, claustrophobia, and major depressive disorder on Axis I.  In November 2005, K.M. diagnosed the Veteran with generalized anxiety disorder, panic disorder with agoraphobia, dysthymic disorder, and obsessive compulsive disorder on Axis I.  

The report of the December 2005 VA examination reflects that Dr. Sidhu diagnosed the Veteran with bipolar disorder, type 2 - depressed phase on Axis I and obsessive-compulsive disorder on Axis II. 

In February 2006 and May 2007 letters, Dr. T. Hudson, the Veteran's treating psychiatrist, opined that the Veteran's symptoms were most compatible with a diagnosis of severe panic disorder with agoraphobia along with dysthymic disorder.  Dr. Hudson further opined that the Veteran's "struggle with panic attacks, anticipatory anxiety, and phobic avoidance dates back to his time in the Marine Corp."  

In December 2008, the Board remanded the claim so that the Veteran could be afforded a VA examination to address the question of a preexisting psychiatric disorder.  The examiner was asked to provide an opinion as to whether a psychiatric disorder clearly and unmistakably preexisted service and, if so, whether there was clear and unmistakable evidence (obvious and manifest) that the disorder was not aggravated by service.  If any psychiatric disorder was found not to preexist service, the examiner was asked to render an opinion as whether it was at least as likely as not related to the Veteran's in-service psychiatric manifestations.

In August 2009, a VA examiner (Dr. Pradhan) evaluated the Veteran during two separate sessions.  After reviewing the claims file, Dr. Pradham diagnosed the Veteran with social phobia with anxiety and bipolar disorder, type II, on Axis I, and avoidant personality disorder on Axis II.  The examiner did not render a clear opinion as to whether any of these disorder preexisted service or were aggravated by service.  She stated, "As to my opinion if this condition got worse during services, is difficult to say, as the incidence sounded more like interpersonal issue and unable to accept authority figure, and also that ongoing psych treatment was not deemed appropriate."

In a January 2010, the Board remanded the claim so that the RO/AMC could obtain clarification from Dr. Pradham regarding whether the Veteran's psychiatric disorder predated service and, if so, whether either disorder became worse during service.  Specifically, the examiner was asked to provide an opinion as to whether the Veteran's social phobia with anxiety clearly and unmistakable preexisted service and, if so, whether there was clear and unmistakable evidence (obvious and manifest) that the disorder was not aggravated by service.

In a March 2010 report, after a review of the claims file and progress notes, Dr. Pradhan withdrew her diagnosis of bipolar disorder.  She indicated that the Veteran's diagnosis of social anxiety disorder had been causing impairment since his teenage years and that he was administratively separated from the Marine Corps due to an inability to adjust to military life.  [Parenthetically, the Board notes that that the record does not reflect that the Veteran was administratively separated from service.]  Dr. Pradhan further opined that she did not see that "military has any contribution to [the Veteran's] disorder."  She said that the Veteran's psychiatric disorder had been a life-long, ongoing problem and that he was still struggling.  She indicated that hospital records from Crestview Hospital (from the time the Veteran was hospitalized at the age of 17) would be helpful.  The Board notes that, in a June 2011 letter, Wyoming Behavior Institute indicated that the Veteran's records from Crew View Hospital had been shredded.  

The Board points out that even after seeking clarification, the August 2009 VA examiner, Dr. Pradham, still has not responded to the questions posed by the Board in its October 2008 and January 2010 remands.  Hence, further efforts to have her clarify her opinion would be futile.  Rather, the Board finds that a remand is necessary for a file review and medical opinion by a board of three psychiatrists or psychologists (other than Dr. Pradham) as to the nature and etiology of the Veteran's psychiatric disorders and specifically as to the existence of any preexisting condition and aggravation thereof.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should arrange for review of the Veteran's complete claims file by a board of three psychiatrists or psychologists (other than Dr. Pradham). 

The board should be asked to review and discuss all records of psychiatric disorders and, thereafter, to provide a medical opinion as to the following:

a) Did the Veteran clearly and unmistakably have an acquired psychiatric disorder that preexisted service, and, if so, what was the diagnosis? 

b) If so, is there clear and unmistakable evidence (obvious and manifest) that the disorder was not aggravated by service?  

c) If the psychiatric disorder did not preexist service, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent that the psychiatric disorder is related to the Veteran's service, to include in-service psychiatric manifestations.  

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


